DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 1/06/2022, 4/19/2022, 6/29/2022, 8/05/2022, 8/12/2022, and 9/23/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,431 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 
wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to 
collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 
wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS; and wherein the spectrum analysis and management device is operable to 

resolve a position of an emitter from which the signal of interest is emitted; wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.
Patent1, Claim 1:
A method for tracking a signal origin using a spectrum analysis and management device, comprising: 




determining a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 


identifying a location from which the signal of interest is transmitted; 


determining that at least four known emitters are present at the location; 


collecting and measuring a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 


measuring a frequency shift using the RSS; 
obtaining a cross ambiguity function for the signal of interest; and 
resolving a position of an emitter from which the signal of interest is emitted; wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.


Claims 2-20 of the Application are transparently found in claims 2-20 of the Patent1 with obvious word variations and are also rejected.

8.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,317 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1, 3, and 4 of the Patent2:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 
wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to 












[collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 
wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS] (Patent2, claim 3); and wherein the spectrum analysis and management device is operable to 

resolve a position of an emitter from which the signal of interest is emitted; [wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest] (Patent2, claim 4).
Patent2, Claim 1:
A method for tracking a signal origin using a spectrum analysis and management device, comprising: 




determining a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 


identifying a location from which the signal of interest is transmitted based on coordinates provided from a Global Positioning System (GPS) receiver; determining whether at least four known emitters are present at the location; obtaining a cross ambiguity function for the signal of interest; 
determining the cross ambiguity function does not converge to a solution; determining a time shift of the signal of interest; 
aggregating time shift data; and 
resolving a position of an emitter from which the signal of interest is emitted.

Claim 3:
The method of claim 1, wherein at least four known emitters are present, further comprising: 
collecting and measuring a Received Signal Strength (RSS) of the at least four known emitters and the signal or interest; and measuring a frequency shift using the RSS.

Claim 4:
The method of claim 3, 





wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.


Claims 2-20 of the Application are transparently found in claims 2 and 5-20 of the Patent2 with obvious word variations and are also rejected.

9.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,284,309 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1, 4, and 5 of the Patent3:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; wherein the spectrum analysis and management device is operable to 
identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to 
[collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest] (claim 4, Patent3); wherein the spectrum analysis and management device is operable to [measure a frequency shift using the RSS] (claim 3, Patent3); and wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted; [wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest] (claim 5, Patent3).
Patent3, Claim 1:
A method for tracking a signal origin using a spectrum analysis and management device, comprising: 




determining a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 


identifying a location from which the signal of interest is transmitted; 


determining whether at least four known emitters are present at the location; obtaining a cross ambiguity function for the signal of interest; 
determining the cross ambiguity function does not converge to a solution; determining a time shift of the signal of interest; 
aggregating time shift data; and 



resolving a position of an emitter from which the signal of interest is emitted.

Claim 4:
The method of claim 1, wherein at least four known emitters are present, further comprising: 
collecting and measuring a Received Signal Strength (RSS) of the at least four known emitters and the signal or interest; and measuring a frequency shift using the RSS.

Claim 5:
The method of claim 4, wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.


Claims 2-20 of the Application are transparently found in claims 2-3 and 6-20 of the Patent3 with obvious word variations and are also rejected.

10.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,998,243 B2 (hereinafter “Patent4”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent4 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1 and 6 of the Patent4:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 
wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to 
collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 
wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS; and wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted; 




wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.
Patent4, Claim 1:
A method for tracking a signal origin using a spectrum analysis and management device, comprising: 




determining a Time Difference of Arrival for a signal of interest; 
determining a Frequency Difference of Arrival for the signal of interest; 

identifying a location from which the signal of interest is transmitted; 


determining that at least four known emitters are present at the identified location; 

collecting and measuring a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 


measuring a frequency shift using the RSS; 
obtaining a cross ambiguity function for the signal of interest; and 
resolving a position of an emitter from which the signal of interest is emitted.

Claim 6:
The method of claim 1, 
wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.


Claims 2-20 of the Application are transparently found in claims 2-5 and 7-18 of the Patent4 with obvious word variations and are also rejected.

11.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,749,069 B2 (hereinafter “Patent5”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent5 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1 and 9 of the Patent5:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; 
wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 
wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 
wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS; and wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted; wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.
Patent5, Claim 1:
A method for using a spectrum analysis and management device, comprising: providing a device including a housing, at least one radio frequency (RF) receiver coupled with at least one processor, and at least one memory; 
receiving RF energy measurements from the RF receiver, the RF energy measurements including at least two arrival frequencies and at least two arrival phases corresponding to at least two instances of at least one signal of interest; 
identifying the location of the device; determining whether or not there are at least four known emitters present in the identified location by comparing the identified location with location data corresponding to known emitters, wherein the location data corresponding to known emitters is stored in the at least one memory; 
upon determining there are at least four known emitters present in the identified location, measuring a received signal strength (RSS) of the at least four known emitters and the at least one signal of interest, or upon determining there are not at least four known emitters present in the identified location, measuring an angle of arrival for the at least one signal of interest and at least one other known emitter; 
measuring frequency shift data and obtaining a cross ambiguity function based on the RSS or the angle of arrival; determining whether or not the cross ambiguity function converges to a solution; upon determining that the cross ambiguity function converges to a solution, aggregating the frequency shift data, or upon determining that the cross ambiguity function does not converge to a solution, measuring time differences of arrival of the at least one signal of interest and aggregating the time differences of arrival; 
based on the aggregated frequency shift data or the aggregated time differences of arrival, determining an estimated position of at least one emitter of the at least one signal of interest, wherein the estimated position is within 3 meters of an actual position of the at least one emitter of the at least one signal of interest.

Claim 9:
The method of claim 1, wherein the RSS of the at least four known emitters and the at least one signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the at least one signal of interest.


Claims 2-20 of the Application are transparently found in claims 2-8 and 10-20 of the Patent5 with obvious word variations and are also rejected.

12.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,414,237 B2 (hereinafter “Patent6”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent6 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1-3 of the Patent6:
Application, Claim 1:
A spectrum analysis and management device, comprising: a radio frequency (RF) receiver; a location receiver; a memory; and a processor coupled to the RF receiver, the location receiver, and the memory; 
wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest; 
wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted; 
wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location; wherein the spectrum analysis and management device is operable to collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; 
wherein the spectrum analysis and management device is operable to [measure a frequency shift using the RSS; and wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted] (claim 2, Patent6); 
[wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest] (claim 3, Patent6).
Patent6, Claim 1:
A method for tracking a signal origin using a spectrum analysis and management device, comprising the steps of: 




determining a Time Difference of Arrival for a signal of interest; 
determining a Frequency Difference of Arrival for the signal of interest; 

identifying a location from which the signal of interest is transmitted; 


determining that less than four known emitters are present at the location; measuring an angle of arrival for the single of interest and the less than four known emitters; 
measuring a frequency shift for the signal of interest; 
obtaining a cross ambiguity function for the signal of interest; 
resolving a position of an emitter from which the signal is emitted; and displaying the position of the emitter of the signal of interest.

Claim 2:
The method of claim 1, further comprising: 
collecting and measuring a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest; and measuring the frequency shift using the RSS.

Claim 3:
The method of claim 2, wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency, bandwidth, power, and distance values of the at least four known emitters and their respective signals and the signal of interest.


Claims 2-20 of the Application are transparently found in claims 4-17 of the Patent6 with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 102
13.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.         Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2011/0287779 A1 to Harper (hereinafter “Harper”).
            Regarding Claim 15, Harper discloses a spectrum analysis and management device (Harper: [0054-0058] – corresponds to a data processing apparatus.), comprising: 
     a radio frequency (RF) receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a location receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a memory (Harper: [0054-0058] – corresponds to a memory.); and 
     a processor coupled to the RF receiver, the location receiver, and the memory (Harper: [0055-0056] – corresponds to one or more processors coupled to memory and receiver.);    
          wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest (Harper: [0045] – location determined based on TDOA and/or FDOA);    
          wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted (Harper: [0045] – location determined based on TDOA and/or FDOA); 
          wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location (Harper: Fig. 2 discloses using 4 known satellite emitters in order to determine the location of the SET 212 emitter; see also [0031-0034]); 
          wherein the spectrum analysis and management device is operable to collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest (Harper: [0045] – corresponds to measuring a signal strength); 
          wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS (Harper: [0045] – corresponds to determining a Doppler shift); 
          wherein the spectrum analysis and management device is operable to obtain a cross ambiguity function for the signal of interest (Harper: Figs. 10 and 11 and paragraph 52 disclose comparing a first and second estimated location to determine an ambiguity function.); 
          wherein the spectrum analysis and management device is operable to determine that the cross ambiguity function does not converge to a solution (Harper: Figs. 10 and 11 and paragraph 52 disclose comparing a first and second estimated location to determine an ambiguity function.); and 
          wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted (Harper: Figs. 10 and 11 disclose determining the position of an emitter.).

Claim Rejections - 35 USC § 103
16.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.        Claims 1, 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0287779 A1 to Harper (hereinafter “Harper”) in view of United States Patent Application Publication 2009/0046625 A1 to Diener et al. (hereinafter “Diener”).
              Regarding Claim 1, Harper discloses a spectrum analysis and management device (Harper: [0054-0058] – corresponds to a data processing apparatus.), comprising: 
     a radio frequency (RF) receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a location receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a memory (Harper: [0054-0058] – corresponds to a memory.); and 
     a processor coupled to the RF receiver, the location receiver, and the memory (Harper: [0055-0056] – corresponds to one or more processors coupled to memory and receiver.);   
     wherein the spectrum analysis and management device is operable to         determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest (Harper: [0045] – location determined based on TDOA and/or FDOA);
           wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted (Harper: [0045] – location determined based on TDOA and/or FDOA); 
          wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location (Harper: Fig. 2 discloses using 4 known satellite emitters in order to determine the location of the SET 212 emitter; see also [0031-0034]); 
          wherein the spectrum analysis and management device is operable to collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest (Harper: [0045] – corresponds to measuring a signal strength); 
          wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS (Harper: [0045] – corresponds to determining a Doppler shift); and
          wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted (Harper: Figs. 10 and 11 disclose determining the position of an emitter); 
          wherein the RSS of the at least four known emitters and the signal of interest are collected and measured by using frequency (Harper: [0045] – corresponds to determining a Doppler shift), power (Harper: [0045] – corresponds to measuring a signal strength), and distance values (Harper: [0044-0045] – corresponds to determining a distance as compared to a threshold.) of the at least four known emitters and their respective signals and the signal of interest.
            Harper discloses determining power and frequency of satellites, but does not expressly disclose determining bandwidth of the four satellites.
            However, Diener discloses determining bandwidth of a known emitter (Diener: Figure 1 with [0057] – illustrates and describes a network comprising a plurality of emitters; [0069] – describes collecting and measuring a plurality of spectral data from the emitters including power, duration, bandwidth, and hopping; see also [0085-0087] and [0093-0097].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the spectral analysis and management device of Harper in view of the spectral analysis and management device of Diener to include the measurement of bandwidth for the reasons of providing real-time alerts for actions based on the classification of spectral data to reduce levels of interference.	
            Regarding Claim 4, the combination of Harper and Diener discloses the spectrum analysis and management device of claim 1, wherein Diener further discloses [further comprising] a display, wherein the display is operable to display the position of the emitter (Diener: Figures 16-21 with at least [0303-0306], [0148-0150 – user interface for viewing coverage maps of Figure 10.). Harper also discloses a display (Harper: [0057] - discloses using a display device to facilitate interaction with a user).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the spectral analysis and management device of Harper in view of the spectral analysis and management device of Diener to include viewing coverage maps for the reasons of providing real-time alerts for actions based on the classification of spectral data to reduce levels of interference.
            Regarding Claim 5, the combination of Harper and Diener discloses the spectrum analysis and management device of claim 1, wherein Harper further discloses the spectrum analysis and management device is operable to obtain a cross ambiguity function for the signal of interest (Harper: Figs. 10 and 11 and paragraph 52 disclose comparing a first and second estimated location to determine an ambiguity function), and wherein the spectrum analysis and management device is operable to determine whether the cross ambiguity function converges to a solution (Harper: [0042] and [0052] - discloses determining the solution of cross ambiguity function).            
            Regarding Claim 14, the combination of Harper and Diener discloses the spectrum analysis and management device of claim 1, wherein Diener further discloses the spectrum analysis and management device is operable to store the location from which the signal of interest is transmitted (Diener: [0088] – collects location data.), a time of transmission at the location (Diener: [0087] – stores duration and start time.), and a duration of transmission at the location in a database (Diener: [0149] – corresponds to storing long term spectrum information in a database).
            It would have been obvious to one of ordinary skill in the art at the time of filing to store, as taught by Diener, the location information of Harper because doing so allows for network administrators to analyze the data in respect to interference, overloading, general usage, and other details, as taught by Diener in paragraph [0149]. 
           
           

21.          Claims 2, 3, and 19 are rejected as being unpatentable over Harper in view of United States Patent Application Publication 2014/0201367 A1 to Trummer et al. (hereinafter “Trummer”).
            Regarding Claim 2, the combination of Harper and Diener discloses the spectrum analysis and management device of claim 1, but does not expressly disclose wherein the location is identified based on coordinates provided from a Global Positioning System (GPS) receiver.
            However, Trummer discloses the location is identified based on coordinates provided from a Global Positioning System (GPS) receiver (Trummer: [0073] – corresponds to GPS coordinate signals emitted from a user device).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spectral analysis and management device of the combination to include GPS location services as described by Trummer. The inclusion benefits the method by allowing user devices efficient access to provider-based services (Trummer: [0007]).
            Regarding Claim 3, the combination of Harper and Diener discloses the spectrum analysis and management device of claim 1, but does not expressly disclose wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location by comparing coordinates of the location to location data stored in a database.
            However, Trummer discloses and wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location by comparing coordinates of the location to location data stored in a database (Trummer: [0073] – comparing the emitted signals to location information in a location database).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spectral analysis and management device of the combination to include GPS location services as described by Trummer. The inclusion benefits the method by allowing user devices efficient access to provider-based services (Trummer: [0007]). 

            Regarding Claim 19, Harper discloses a spectrum analysis and management device (Harper: [0054-0058] – corresponds to a data processing apparatus.), comprising: 
     a radio frequency (RF) receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a…receiver (Harper: [0054-0058] – device operates to communicate through a local area network (LAN) or a wide area network (WAN) which necessarily includes radio transceivers.); 
     a memory (Harper: [0054-0058] – corresponds to a memory.); and 
     a processor coupled to the RF receiver, the GPS receiver, and the memory (Harper: [0055-0056] – corresponds to one or more processors coupled to memory and receiver.); 
          wherein the spectrum analysis and management device is operable to determine a Time Difference of Arrival or a Frequency Difference of Arrival for a signal of interest (Harper: [0045] – location determined based on TDOA and/or FDOA); 
          wherein the spectrum analysis and management device is operable to determine that at least four known emitters are present at the location (Harper: Fig. 2 discloses using 4 known satellite emitters in order to determine the location of the SET 212 emitter; see also [0031-0034]); 
          wherein the spectrum analysis and management device is operable to collect and measure a Received Signal Strength (RSS) of the at least four known emitters and the signal of interest (Harper: [0045] – corresponds to measuring a signal strength); 
          wherein the spectrum analysis and management device is operable to measure a frequency shift using the RSS (Harper: [0045] – corresponds to determining a Doppler shift); 
          wherein the spectrum analysis and management device is operable to obtain a cross ambiguity function for the signal of interest (Harper: Figs. 10 and 11 and paragraph 52 disclose comparing a first and second estimated location to determine an ambiguity function); 
          wherein the spectrum analysis and management device is operable to determine that the cross ambiguity function does not converge to a solution (Harper: [0042] and [0052] - discloses determining the solution of cross ambiguity function); and 
          wherein the spectrum analysis and management device is operable to resolve a position of an emitter from which the signal of interest is emitted (Harper: Figs. 10 and 11 disclose determining the position of an emitter). 
            Harper discloses determining a location of a device (see above rejection of claim 19 and associated Harper recitations), but does not expressly disclose that the receiver is a GPS receiver, and further does not expressly disclose wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted based on coordinates provided from the GPS receiver.
            However, Trummer discloses the location is identified based on coordinates provided from a Global Positioning System (GPS) receiver (Trummer: [0073] – corresponds to GPS coordinate signals emitted from a user device). Trummer further discloses wherein the spectrum analysis and management device is operable to identify a location from which the signal of interest is transmitted based on coordinates provided from the GPS receiver (Trummer: [0073] – “The system 101, through the system controller 102, may determine if the user device 105 utilized by the user 206 is within the dimensions of the first or second locations 202, 204 through comparison of the location elements 203, 205 with the current GPS coordinates emitted by the user device 105.”). 
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spectral analysis and management device of Harper to include GPS location services as described by Trummer. The inclusion benefits the method by allowing user devices efficient access to provider-based services (Trummer: [0007]).    

Allowable Subject Matter
22.         Claims 6-13, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

24.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 28, 2022